392 So.2d 1000 (1981)
TESHER & TESHER, P.A., a Florida Professional Association, Appellant,
v.
Ira ROTHFIELD and Ira Rothfield, D.D.S., P.A., Appellee.
No. 79-2188.
District Court of Appeal of Florida, Fourth District.
January 21, 1981.
Sheldon Evans of Freeman & Evans, P.A., Miami, for appellant.
Jonathan J. Davis of Walton, Lantaff, Schroeder & Carson, Fort Lauderdale, for appellee.
*1001 PER CURIAM.
We have for review a directed verdict after two mistrials.
As indicated in our previous opinion in this case, Tesher & Tesher, P.A. v. Rothfield, 387 So.2d 499 (Fla. 4th DCA 1980), a directed verdict should not be entered unless no proper view of the evidence could sustain a verdict for the party moved against. Sun Life Ins. Co. of America v. Evans, 340 So.2d 957 (Fla. 3d DCA 1976).
It is also firmly established that trial by jury is an organic right that under no circumstances should be denied. Orr v. Avon Florida Citrus Corporation, 130 Fla. 306, 177 So. 612 (Fla. 1938).
Our review of the trial transcript and matters in evidence impel us to conclude that the directed verdict was improvidently entered. Despite the presumption of correctness which clothes the order from which this appeal is taken we are unable to conclude that as a matter of law no view of the evidence could sustain a verdict for the appellant.
Accordingly, we reverse and remand for a new trial.
REVERSED AND REMANDED.
MOORE, HERSEY and GLICKSTEIN, JJ., concur.